Name: Commission Implementing Regulation (EU) 2019/1353 of 20 August 2019 amending for the 304th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  European construction;  international affairs;  politics and public safety
 Date Published: nan

 20.8.2019 EN Official Journal of the European Union L 217/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1353 of 20 August 2019 amending for the 304th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 14 August 2019, the Sanctions Committee of the United Nations Security Council decided to add two entries to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entries are added under the heading Natural persons: 1. ALI MAYCHOU () (Good quality alias: a) Abderahmane al Maghrebi b) Abderrahmane le Marocain; Low quality alias: Abou Abderahmane Sanhaji). Date of birth: 25.5.1983. Place of birth: Taza, Morocco. Address: Mali. Nationality: Moroccan. Passport no: Morocco number V06359364 National identification no: Morocco identity card AB704306. Date of designation referred to in Article 7d(2)(i): 14.8.2019. 2. BAH AG MOUSSA (Good quality alias: a) Ag Mossa b) Ammi Salim). Nationality: Malian. Date of designation referred to in Article 7d(2)(i): 14.8.2019.